         Case 1:19-cv-09824-SLC Document 51 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GERMAN PUMA, on behalf of himself and
others similarly situated,

                              Plaintiff,
                                                        CIVIL ACTION NO.: 19 Civ. 9824 (SLC)
       -v-
                                                                       ORDER
DREAM TEAM PARTNERS LLC and SALLY
CHIRONIS,

                              Defendants.
SARAH L. CAVE, United States Magistrate Judge.

       The parties in this wage-and-hour case under the Fair Labor Standards Act (“FLSA”) have

consented to my jurisdiction under 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for purposes of

reviewing their proposed settlement (ECF No. 48). On July 6, 2021, the Court directed the parties

to submit a joint letter-motion addressing whether the settlement is fair and reasonable (the

“July 6 Order”) and for approval under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d

Cir. 2015). (ECF No. 49). In the July 6 Order, the Court directed the parties to “explain the

attorneys’ fee arrangement, attach a copy of any retainer agreement, and provide information

as to actual attorneys’ fees incurred (including billing records and cost documentation).” (Id. at

2). On July 27, 2021, the parties filed a Joint Letter in support of their settlement (ECF No. 50).

In the Joint Letter, the parties indicate that their settlement agreement contemplates an award

of attorneys’ fees based on Plaintiff’s agreement “to a one-third contingency retainer agreement

with counsel.” (Id. at 4). However, the parties did not submit a copy of the Plaintiff’s retainer

agreement (the “Retainer Agreement”) or billing records.
           Case 1:19-cv-09824-SLC Document 51 Filed 07/30/21 Page 2 of 2




         “Where a proposed settlement of FLSA claims includes the payment of attorney’s fees,

the court must also assess the reasonableness of the fee award.” Wolinsky v. Scholastic Inc., 900

F. Supp. 2d 332, 336 (S.D.N.Y. 2012) (citing 29 U.S.C. § 216(b)). “To aid a court in determining the

reasonableness of proposed attorney’s fees, counsel must submit evidence providing a factual

basis for the award.” Id. “In the Second Circuit, that entails submitting contemporaneous billing

records documenting, for each attorney, the date, the hours expended, and the nature of the

work done.” Id. (citing N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148

(2d Cir.1983)).

         Although the Settlement Agreement contemplates an allocation of attorneys’ fees to

Plaintiffs’ counsel, the parties have not submitted for the Court’s review the Retainer Agreement

or billing records, without which the Court cannot complete its review of the proposed

settlement. See Cuevas v. Our Child. First, Inc., No. 19 Civ. 7322 (SDA), 2019 WL 7815619, at *1

(S.D.N.Y. Dec. 4, 2019) (directing plaintiff to file unredacted retainer agreement for Cheeks

review); Mamani v. Licetti, No. 13 Civ. 7002 (KMW) (JCF), 2014 WL 2971050, at *3 (S.D.N.Y. July

2, 2014) (rejecting request of attorneys’ fees in the absence of substantiating documentation

that would allow the court to assess the reasonableness of the fee).

         Accordingly, by August 6, 2021, Plaintiffs’ counsel shall submit the Retainer Agreement

or billing records.

Dated:            New York, New York                 SO ORDERED
                  July 30, 2021

                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge

                                                 2
